

Exhibit 10.25


Service Corporation International
Deferred Compensation Plan














Amended and Restated Effective January 1, 2017






DEFERRED COMPENSATION PLAN
HOU:0015773/00176:1910737v1



--------------------------------------------------------------------------------





TABLE OF CONTENTS
Page
ARTICLE 1
DEFINITIONS....................................................................................................
1

ARTICLE 2
SELECTION, ENROLLMENT,
ELIGIBILITY............................................... 10

2.1 Selection by
Committee.....................................................................
10
2.2 Enrollment and Eligibility Requirements; Commencement of
Participation.......................................................................................
10
ARTICLE 3
DEFERRAL COMMITMENTS/COMPANY CONTRIBUTION AMOUNTS/COMPANY RESTORATION MATCHING
AMOUNTS/
VESTING/CREDITING/TAXES.....................................................................
10

3.1
Annual Deferral
Amount................................................................... 10

3.2
Timing of Deferral Elections; Effect of Election Form..................... 11

3.3
Withholding and Crediting of Annual Deferral Amounts................. 13

3.4
Company Contribution
Amount........................................................ 13

3.5
Company Restoration Matching Amount.......................................... 13

3.6
Vesting...............................................................................................
14

3.7
Crediting/Debiting of Account
Balances........................................... 15

3.8
FICA and Other
Taxes....................................................................... 16

ARTICLE 4
SCHEDULED DISTRIBUTION; UNFORESEEABLE EMERGENCIES..... 17

4.1
Scheduled
Distributions.....................................................................
17

4.2
Postponing Scheduled
Distributions.................................................. 18

4.3
Other Benefits Take Precedence Over Scheduled Distributions........ 18

4.4
Unforeseeable
Emergencies............................................................... 18

ARTICLE 5
CHANGE IN CONTROL
BENEFIT................................................................ 19

5.1
Change in Control
Benefit................................................................. 19

5.2
Payment of Change in Control
Benefit.............................................. 19

ARTICLE 6
RETIREMENT
BENEFIT................................................................................
19

6.1
Retirement
Benefit.............................................................................
19

6.2
Payment of Retirement
Benefit.......................................................... 20

ARTICLE 7
TERMINATION
BENEFIT..............................................................................
21

7.1
Termination
Benefit...........................................................................
21

7.2
Payment of Termination
Benefit........................................................ 21

ARTICLE 8
DISABILITY
BENEFIT...................................................................................
22

8.1
Disability
Benefit...............................................................................
22

8.2
Payment of Disability
Benefit............................................................ 22

ARTICLE 9
DEATH
BENEFIT............................................................................................
23

9.1
Death
Benefit.....................................................................................
23

9.2
Payment of Death
Benefit.................................................................. 23



DEFERRED COMPENSATION PLAN    PAGE i
HOU:0015773/00176:1910737v1



--------------------------------------------------------------------------------




ARTICLE 10
BENEFICIARY
DESIGNATION.....................................................................
23

10.1
Beneficiary.........................................................................................
23

10.2
Beneficiary Designation; Change; Spousal Consent......................... 23

10.3
Acknowledgment...............................................................................
23

10.4
No Beneficiary
Designation............................................................... 23

10.5
Doubt as to
Beneficiary......................................................................
24

10.6
Discharge of
Obligations...................................................................
24

ARTICLE 11
LEAVE OF
ABSENCE.....................................................................................
24

11.1
Paid Leave of
Absence.......................................................................
24

11.2
Unpaid Leave of
Absence.................................................................. 24

ARTICLE 12
TERMINATION OF PLAN, AMENDMENT OR MODIFICATION............. 24

12.1
Termination of
Plan...........................................................................
24

12.2
Amendment.......................................................................................
25

12.3
Plan
Agreement.................................................................................
25

12.4
Effect of
Payment..............................................................................
25

ARTICLE 13
ADMINISTRATION........................................................................................
25

13.1
Committee
Duties..............................................................................
25

13.2
Administration Upon Change In Control..........................................
26

13.3
Agents................................................................................................
26

13.4
Binding Effect of
Decisions............................................................... 26

13.5
Indemnity of
Committee.................................................................... 26

13.6
Employer
Information........................................................................
26

ARTICLE 14
OTHER BENEFITS AND
AGREEMENTS.................................................... 26

14.1
Coordination with Other
Benefits...................................................... 26

ARTICLE 15
CLAIMS
PROCEDURES................................................................................
27

15.1
Presentation of
Claim.........................................................................
27

15.2
Notification of
Decision..................................................................... 27

15.3
Review of a Denied
Claim................................................................. 28

15.4
Decision on
Review...........................................................................
28

15.5
Legal
Action.......................................................................................
28

ARTICLE 16
TRUST..............................................................................................................
29

16.1
Establishment of the
Trust................................................................. 29

16.2
Interrelationship of the Plan and the
Trust......................................... 29

16.3
Distributions From the
Trust.............................................................. 29

ARTICLE 17
MISCELLANEOUS.........................................................................................
29
17.1
Status of
Plan.....................................................................................
29

17.2
Unsecured General
Creditor.............................................................. 29

17.3
Employer’s
Liability..........................................................................
29

17.4
Nonassignability.................................................................................
29

17.5
Not a Contract of
Employment.......................................................... 30



DEFERRED COMPENSATION PLAN    PAGE ii
HOU:0015773/00176:1910737v1



--------------------------------------------------------------------------------




17.6
Furnishing
Information......................................................................
30

17.7
Terms..................................................................................................
30

17.8
Captions.............................................................................................
30

17.9
Governing
Law...................................................................................
30

17.10
Notice.................................................................................................
30

17.11
Successors..........................................................................................
31

17.12
Spouse’s
Interest................................................................................
31

17.13
Validity...............................................................................................
31

17.14
Incompetent........................................................................................
31

17.15
Domestic Relations
Orders................................................................ 31

17.16
Distribution in the Event of Income Inclusion Under Code Section
409A......................................................................................
31

17.17
Deduction Limitation on Benefit Payments    31

ARTICLE 18
STOCK
DEFERRALS......................................................................................
32

18.1
Deferral of Share
Awards................................................................... 32

18.2
Automatic Changes in
Investment..................................................... 35

ARTICLE 19
DIRECTOR DEFERRED
UNITS.................................................................... 35

19.1
General...............................................................................................
35

19.2
Deferral of Unit
Awards..................................................................... 35

19.3
Automatic Changes in
Investment..................................................... 37





DEFERRED COMPENSATION PLAN    PAGE iii
HOU:0015773/00176:1910737v1



--------------------------------------------------------------------------------





SERVICE CORPORATION INTERNATIONAL
Deferred Compensation Plan
Amended and Restated January 1, 2017
Purpose
The Plan was originally adopted effective as of January 1, 2005. The purpose of
this Plan is to provide specified benefits to Directors and a select group of
management or highly compensated Employees who contribute materially to the
continued growth, development and future business success of Service Corporation
International, a Texas corporation, and its subsidiaries, if any, that sponsor
this Plan. This Plan shall be unfunded for tax purposes and for purposes of
Title I of ERISA.
The Plan has been previously amended and restated in its entirety to comply with
all applicable laws, including Code Section 409A and related Treasury guidance
and Regulations, and shall be operated and interpreted in accordance with this
intention. Thereafter the Plan has been amended to make certain additional
changes to its terms. In connection with the combination of the Service
Corporation International Amended and Restated Director Fee Plan with and into
the Service Corporation International Amended and Restated 2016 Equity Incentive
Plan, the Company has elected to amend and restate this Plan to (i) permit
deferrals of director fees under this Plan’s terms, (ii) to allow this Plan to
administer the payment of director fees deferred under the Director Plan, (iii)
to make certain additional changes to the Plan’s terms, and (iv) change the
Plan’s name to the “Service Corporation International Deferred Compensation
Plan.” The provisions of this Plan, as amended and restated, shall apply to any
Participant with at least one hour of service on or after January 1, 2017.
ARTICLE 1
Definitions
For the purposes of this Plan, unless otherwise clearly apparent from the
context, the following phrases or terms shall have the following indicated
meanings:
1.1
“Account Balance” shall mean, with respect to a Participant, an entry on the
records of the Employer equal to the sum of the Participant’s Annual Accounts.
The Account Balance shall be a bookkeeping entry only and shall be utilized
solely as a device for the measurement and determination of the amounts to be
paid to a Participant, or his or her designated Beneficiary, pursuant to this
Plan.

If a Participant is both an Employee and a Director and participates in the Plan
in each capacity, then separate Account Balances (and separate Annual Accounts,
if applicable) shall be established for such Participant as a device for the
measurement and determination of the (i) amounts deferred under the Plan that
are attributable to the Participant’s status as an Employee, and (ii) amounts
deferred under the Plan that are attributable to the Participant’s status as a
Director.
1.2
“Annual Account” shall mean, with respect to a Participant, an entry on the
records of the Employer equal to (i) the sum of the Participant’s Annual
Deferral Amount, Company Contribution Amount and Company Restoration Matching
Amount for any one Plan Year, plus (ii) amounts credited or debited to such
amounts pursuant to this Plan, less (iii) all distributions made to the
Participant or his or her Beneficiary pursuant to this Plan that relate to the
Annual Account for such Plan Year. The Annual Account shall be a bookkeeping
entry only and shall be utilized solely as a device for the measurement and
determination of the amounts to be paid to a Participant, or his or her
designated Beneficiary, pursuant to this Plan. The distribution elections made
for a Participant’s Annual Account



DEFERRED COMPENSATION PLAN    PAGE 1
HOU:0015773/00176:1910737v1



--------------------------------------------------------------------------------




for each Plan Year shall apply until such elections are changed pursuant to
Sections 4.2, 6.2(b), 7.2(b) or 8.2, as applicable.
1.3
“Annual Deferral Amount” shall mean that portion of a Participant’s Base Salary,
Bonus, Director Fees and LTIP Amounts that a Participant defers in accordance
with Article 3 for any one Plan Year, without regard to whether such amounts are
withheld and credited during such Plan Year.

1.4
“Annual Installment Method” shall mean the method used to determine the amount
of each payment due to a Participant who has elected to receive a benefit over a
period of years in accordance with the applicable provisions of the Plan. The
amount of each annual payment due to the Participant shall be calculated by
multiplying the balance of the Participant’s benefit by a fraction, the
numerator of which is one and the denominator of which is the remaining number
of annual payments due to the Participant. The amount of the first annual
payment shall be calculated as of the close of business on or around the
Participant’s Benefit Distribution Date, and the amount of each subsequent
annual payment shall be calculated on or around each anniversary of such Benefit
Distribution Date. For purposes of this Plan, the right to receive a benefit
payment in annual installments shall be treated as the entitlement to a single
payment.

1.5
“Base Salary” shall mean the annual cash compensation relating to services
performed during any calendar year, excluding distributions from nonqualified
deferred compensation plans, bonuses, commissions, overtime, fringe benefits,
stock options, relocation expenses, incentive payments, non-monetary awards,
director fees and other fees, and automobile and other allowances paid to a
Participant for employment services rendered (whether or not such allowances are
included in the Employee’s gross income). Base Salary shall be calculated before
reduction for compensation voluntarily deferred or contributed by the
Participant pursuant to all qualified or nonqualified plans of any Employer and
shall be calculated to include amounts not otherwise included in the
Participant’s gross income under Code Sections 125, 402(e)(3), 402(h), or 403(b)
pursuant to plans established by any Employer; provided, however, that all such
amounts will be included in compensation only to the extent that had there been
no such plan, the amount would have been payable in cash to the Employee.

1.6
“Beneficiary” shall mean one or more persons, trusts, estates or other entities,
designated in accordance with Article 10, that are entitled to receive benefits
under this Plan upon the death of a Participant.

1.7
“Beneficiary Designation Form” shall mean the form established from time to time
by the Committee that a Participant completes, signs and returns to the
Committee to designate one or more Beneficiaries.

1.8
“Benefit Distribution Date” shall mean the date upon which all or an objectively
determinable portion of a Participant’s vested benefits will become eligible for
distribution. Except as otherwise provided in the Plan, a Participant’s Benefit
Distribution Date shall be determined based on the earliest to occur of an event
or scheduled date set forth in Articles 4 through 9, as applicable.

1.9
“Board” shall mean the board of directors of the Company.

1.10
“Bonus” shall mean any compensation, in addition to Base Salary, and LTIP
Amounts, earned by a Participant under any Employer’s annual bonus and cash
incentive plans.

1.11
“Change in Control” shall mean the occurrence of a “change in the ownership,” a
“change in the effective control” or a “change in the ownership of a substantial
portion of the assets” of a corporation,



DEFERRED COMPENSATION PLAN    PAGE 2
HOU:0015773/00176:1910737v1



--------------------------------------------------------------------------------




as determined in accordance with this Section. In order for an event described
below to constitute a Change in Control with respect to a Participant, except as
otherwise provided in Subsection (b)(ii), the applicable event must relate to
the corporation for which the Participant is providing services, the corporation
that is liable for payment of the Participant’s Account Balance (or all
corporations liable for payment if more than one), as identified by the
Committee in accordance with Treas. Reg. § 1.409A-3(i)(5)(ii)(A)(2), or such
other corporation identified by the Committee in accordance with Treas. Reg. §
1.409A-3(i)(5)(ii)(A)(3).
In determining whether an event shall be considered a “change in the ownership,”
a “change in the effective control” or a “change in the ownership of a
substantial portion of the assets” of a corporation, the following provisions
shall apply:
(a)
A “change in the ownership” of the applicable corporation shall occur on the
date on which any one person, or more than one person acting as a group,
acquires ownership of stock of such corporation that, together with stock held
by such person or group, constitutes more than 50% of the total fair market
value or total voting power of the stock of such corporation, as determined in
accordance with Treas. Reg. § 1.409A-3(i)(5)(v). If a person or group is
considered either to own more than 50% of the total fair market value or total
voting power of the stock of such corporation, or to have effective control of
such corporation within the meaning of Subsection (b), and such person or group
acquires additional stock of such corporation, the acquisition of additional
stock by such person or group shall not be considered to cause a “change in the
ownership” of such corporation.

(b)
A “change in the effective control” of the applicable corporation shall occur on
either of the following dates:

(i)
The date on which any one person, or more than one person acting as a group,
acquires (or has acquired during the 12-month period ending on the date of the
most recent acquisition by such person or persons) ownership of stock of such
corporation possessing 30% or more of the total voting power of the stock of
such corporation, as determined in accordance with Treas. Reg. §
1.409A-3(i)(5)(vi). If a person or group is considered to possess 30% or more of
the total voting power of the stock of a corporation, and such person or group
acquires additional stock of such corporation, the acquisition of additional
stock by such person or group shall not be considered to cause a “change in the
effective control” of such corporation; or

(ii)
The date on which a majority of the members of the applicable corporation’s
board of directors is replaced during any 12-month period by directors whose
appointment or election is not endorsed by a majority of the members of such
corporation’s board of directors before the date of the appointment or election,
as determined in accordance with Treas. Reg. §1.409A-3(i)(5)(vi). In determining
whether the event described in the preceding sentence has occurred, the
applicable corporation to which the event must relate shall only include a
corporation identified in accordance with Treas. Reg. §1.409A-3(i)(5)(ii) for
which no other corporation is a majority shareholder.

(c)
A “change in the ownership of a substantial portion of the assets” of the
applicable corporation shall occur on the date on which any one person, or more
than one person acting as a group, acquires (or has acquired during the 12-month
period ending on the date of the most recent acquisition by such person or
persons) assets from the corporation that have a total gross fair market value
equal to or more than 40% of the total gross fair market value of all of the
assets



DEFERRED COMPENSATION PLAN    PAGE 3
HOU:0015773/00176:1910737v1



--------------------------------------------------------------------------------




of the corporation immediately before such acquisition or acquisitions, as
determined in accordance with Treas. Reg. §1.409A-3(i)(5)(vii). A transfer of
assets shall not be treated as a “change in the ownership of a substantial
portion of the assets” when such transfer is made to an entity that is
controlled by the shareholders of the transferor corporation, as determined in
accordance with Treas. Reg. §1.409A-3(i)(5)(vii)(B).
1.12
“Code” shall mean the Internal Revenue Code of 1986, as it may be amended from
time to time.

1.13
“Committee” shall mean the committee described in Article 13.

1.14
“Company” shall mean Service Corporation International, a Texas corporation, and
any successor to all or substantially all of the Company’s assets or business.

1.15
“Company Contribution Amount” shall mean, for any one Plan Year, the amount
determined in accordance with Section 3.4.

1.16
“Company Restoration Matching Amount” shall mean, for any one Plan Year, the
amount determined in accordance with Section 3.5.

1.17
“Death Benefit” shall have the meaning provided in Section 9.1.

1.18
“Director” shall mean any member of the board of directors of any Employer.

1.19
“Director Deferred Units” means such portion of a Unit Award to a Director that
is timely elected to be deferred into a Director Unit Account under the
Incentive Plan.

1.20
“Director Fees” shall mean the annual fees earned by a Director from any
Employer, including retainer fees and meetings fees, as compensation for serving
on the board of directors.

1.21
“Director Plan” shall mean the Service Corporation International Amended and
Restated Director Fee Plan, which was combined with and into the Equity Plan
effective August 1, 2017.

1.22
“Director Unit Account” means an account established with the Company in the
name of such Director that will be credited with (i) the hypothetical number of
Director Deferred Units deferred by the Director under Section 15.2 of the
Incentive Plan, (ii) the hypothetical number of Director Deferred Units credited
to the Director under Section 15.3 of the Incentive Plan, and (iii) dividend
equivalent payments with respect to such Director Deferred Units.

1.23
“Disability” or “Disabled” shall mean that a Participant is either (i) unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, or (ii) by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than 3 months under an accident and health
plan covering employees of the Participant’s Employer. For purposes of this
Plan, a Participant shall be deemed Disabled if determined to be totally
disabled by the Social Security Administration. A Participant shall also be
deemed Disabled if determined to be disabled in accordance with the applicable
disability insurance program of such Participant’s Employer, provided that the
definition of “disability” applied under such disability insurance program
complies with the requirements of this Section.



DEFERRED COMPENSATION PLAN    PAGE 4
HOU:0015773/00176:1910737v1



--------------------------------------------------------------------------------




1.24
“Dividend Equivalents” means the amount credited to a Participant’s Dividend
Equivalent Account as provided in Sections 18.1(e) or 19.2(d).

1.25
“Election Form” shall mean the form, which may be in paper or electronic format,
established from time to time by the Committee that a Participant completes,
signs and returns to the Committee to make an election under the Plan.

1.26
“Employee” shall mean a person who is an employee of an Employer.

1.27
“Employer(s)” shall be defined as follows:

(a)
Except as otherwise provided in Subsection (b), the term “Employer” shall mean
the Company and/or any of its subsidiaries (now in existence or hereafter formed
or acquired) that have been selected by the Board to participate in the Plan and
have adopted the Plan as a sponsor.

(b)
For the purpose of determining whether a Participant has experienced a
Separation from Service, the term “Employer” shall mean:

(i)
The entity for which the Participant performs services and with respect to which
the legally binding right to compensation deferred or contributed under this
Plan arises; and

(ii)
All other entities with which the entity described above would be aggregated and
treated as a single employer under Code Section 414(b) (controlled group of
corporations) and Code Section 414(c) (a group of trades or businesses, whether
or not incorporated, under common control), as applicable. In order to identify
the group of entities described in the preceding sentence, the Committee shall
use an ownership threshold of at least 50% as a substitute for the 80% minimum
ownership threshold that appears in, and otherwise must be used when applying,
the applicable provisions of (A) Code Section 1563 for determining a controlled
group of corporations under Code Section 414(b), and (B) Treas. Reg. §1.414(c)-2
for determining the trades or businesses that are under common control under
Code Section 414(c).

1.28
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as it
may be amended from time to time.

1.29
“401(k) Plan” shall mean the SCI Retirement Savings Plan, as it may be amended
from time to time, or any successor thereto.

1.30
“Incentive Plan” shall mean the Service Corporation International Amended and
Restated 2016 Equity Incentive Plan, as such plan may be amended from time to
time, and any successor equity incentive plan adopted by the Company at a future
date.

1.31
“Investment Selection Committee” shall mean the Committee, the Investment
Committee of Service Corporation International, and the Investment Operating
Committee of Service Corporation International, which shall collectively be
designated as the Investment Selection Committee for the Plan, and each such
committee is empowered and authorized to act alone as the Investment Selection
Committee.



DEFERRED COMPENSATION PLAN    PAGE 5
HOU:0015773/00176:1910737v1



--------------------------------------------------------------------------------




1.32
“LTIP Amounts” shall mean any portion of the compensation attributable to a Plan
Year that is earned by a Participant under the Company’s Performance Unit Plan
or any other “performance-based compensation plan within the meaning of Code
Section 409A and so designated by the Committee.

1.33
“Participant” shall mean any Employee or Director (i) who is selected to
participate in the Plan, (ii) whose executed Plan Agreement, Election Form and
Beneficiary Designation Form are accepted by the Committee, and (iii) whose Plan
Agreement has not terminated.

1.34
“Performance-Based Compensation” shall mean compensation the entitlement to or
amount of which is contingent on the satisfaction of pre-established
organizational or individual performance criteria relating to a performance
period of at least 12 consecutive months, as determined by the Committee in
accordance with Treas. Reg. §1.409A-1(e).

1.35
“Plan” shall mean the Service Corporation International Deferred Compensation
Plan, Amended and Restated effective January 1, 2017, which shall be evidenced
by this instrument, as it may be amended from time to time, and by any other
documents that together with this instrument define a Participant’s rights to
amounts credited to his or her Account Balance.

1.36
“Plan Agreement” shall mean a written agreement in the form prescribed by or
acceptable to the Committee that evidences a Participant’s agreement to the
terms of the Plan and which may establish additional terms or conditions of Plan
participation for a Participant. Unless otherwise determined by the Committee,
the most recent Plan Agreement accepted with respect to a Participant shall
supersede any prior Plan Agreements for such Participant. Plan Agreements may
vary among Participants and may provide additional benefits not set forth in the
Plan or limit the benefits otherwise provided under the Plan.

1.37
“Plan Year” shall mean a period beginning on January 1 of each calendar year and
continuing through December 31 of such calendar year.

1.38
“RSU Award” shall mean any grant of Restricted Stock Units as defined in and
pursuant to the Incentive Plan.

1.39
“RSU Award Unit” shall mean a nominal unit of the Company’s common stock that is
credited to a Participant’s Stock Award Unit Account pursuant to Section 18.1(b)
below.

1.40
“Retirement,” “Retire(s)” or “Retired” shall mean with respect to a Participant
who is an Employee, a Separation from Service on or after the attainment of age
sixty (60) with five (5) Years of Service, and shall mean with respect to a
Participant who is a Director, a Separation from Service. If a Participant is
both an Employee and a Director and participates in the Plan in each capacity,
(i) the determination of whether the Participant qualifies for Retirement as an
Employee shall be made when the Participant experiences a Separation from
Service as an Employee and such determination shall only apply to the applicable
Account Balance established in accordance with Section 1.1 for amounts deferred
under the Plan as an Employee, and (ii) the determination of whether the
Participant qualifies for Retirement as a Director shall be made at the time the
Participant experiences a Separation from Service as a Director and such
determination shall only apply to the applicable Account Balance established in
accordance with Section 1.1 for amounts deferred under the Plan as a Director.

1.41
“Separation from Service” shall mean a termination of services provided by a
Participant to his or her Employer, whether voluntarily or involuntarily, other
than by reason of death or Disability, as



DEFERRED COMPENSATION PLAN    PAGE 6
HOU:0015773/00176:1910737v1



--------------------------------------------------------------------------------




determined by the Committee in accordance with Treas. Reg. §1.409A-1(h). In
determining whether a Participant has experienced a Separation from Service, the
following provisions shall apply:
(a)
For a Participant who provides services to an Employer as an Employee, except as
otherwise provided in Subsection (c) below, a Separation from Service shall
occur when such Participant has experienced a termination of employment with
such Employer. A Participant shall be considered to have experienced a
termination of employment when the facts and circumstances indicate that the
Participant and his or her Employer reasonably anticipate that either (i) no
further services will be performed for the Employer after a certain date, or
(ii) that the level of bona fide services the Participant will perform for the
Employer after such date (whether as an Employee or as an independent
contractor) will permanently decrease to no more than 20% of the average level
of bona fide services performed by such Participant (whether as an Employee or
an independent contractor) over the immediately preceding 36-month period (or
the full period of services to the Employer if the Participant has been
providing services to the Employer less than 36 months).

If a Participant is on military leave, sick leave, or other bona fide leave of
absence, the employment relationship between the Participant and the Employer
shall be treated as continuing intact, provided that the period of such leave
does not exceed six months, or if longer, so long as the Participant retains a
right to reemployment with the Employer under an applicable statute or by
contract. If the period of a military leave, sick leave, or other bona fide
leave of absence exceeds six months and the Participant does not retain a right
to reemployment under an applicable statute or by contract, the employment
relationship shall be considered to be terminated for purposes of this Plan as
of the first day immediately following the end of such six month period. In
applying the provisions of this paragraph, a leave of absence shall be
considered a bona fide leave of absence only if there is a reasonable
expectation that the Participant will return to perform services for the
Employer.
(b)
For a Participant who provides services to an Employer as a Director, a
Separation from Service shall occur on the date the Participant ceases to serve
on the Board of Directors of the Employer and each of its subsidiaries and
affiliates.

(c)
For a Participant who provides services to an Employer as both an Employee and a
Director, a Separation from Service generally shall not occur until the
Participant has ceased providing services for such Employer as both as an
Employee and as a Director, as determined in accordance with the provisions set
forth in Subsections (a) and (b) above, respectively. Notwithstanding the
foregoing provisions in this Subsection (c), if a Participant provides services
for an Employer as both an Employee and as a Director, to the extent permitted
by Treas. Reg. §1.409A-1(h)(5) the services provided by such Participant as a
Director shall not be taken into account in determining whether the Participant
has experienced a Separation from Service as an Employee, and the services
provided by such Participant as an Employee shall not be taken into account in
determining whether the Participant has experienced a Separation from Service as
a Director.

1.42
“Specified Employee” shall mean any Participant who is determined to be a “key
employee” (as defined under Code Section 416(i) without regard to paragraph (5)
thereof) for the applicable period, as determined annually by the Committee in
accordance with Treas. Reg. §1.409A-1(i). In determining whether a Participant
is a Specified Employee, the following provisions shall apply:



DEFERRED COMPENSATION PLAN    PAGE 7
HOU:0015773/00176:1910737v1



--------------------------------------------------------------------------------




(a)
The Committee’s identification of the individuals who fall within the definition
of “key employee” under Code Section 416(i) (without regard to paragraph (5)
thereof) shall be based upon the 12-month period ending on each December 31st
(referred to below as the “identification date”). In applying the applicable
provisions of Code Section 416(i) to identify such individuals, “compensation”
shall be determined in accordance with Treas. Reg. §1.415(c)-2(a) without regard
to (i) any safe harbor provided in Treas. Reg. §1.415(c)-2(d), (ii) any of the
special timing rules provided in Treas. Reg. §1.415(c)-2(e), and (iii) any of
the special rules provided in Treas. Reg. §1.415(c)-2(g); and

(b)
Each Participant who is among the individuals identified as a “key employee” in
accordance with Subsection (a) shall be treated as a Specified Employee for
purposes of this Plan if such Participant experiences a Separation from Service
during the 12-month period that begins on the April 1st following the applicable
identification date.

1.43
“Stock Award” shall mean any grant of Restricted Stock as defined in and
pursuant to the Incentive Plan.

1.44
“Stock Award Unit” shall mean a nominal unit of the Company’s common stock that
is credited to a Participant’s Stock Award Unit Account pursuant to Section
18.1(b) below.

1.45
“Termination Benefit” shall have the meaning provided in Section 7.1.

1.46
“Trust” shall mean one or more trusts established by the Company in accordance
with Article 16.

1.47
“Unforeseeable Emergency” shall mean a severe financial hardship of the
Participant resulting from (i) an illness or accident of the Participant, the
Participant’s spouse, the Participant’s Beneficiary or the Participant’s
dependent (as defined in Code Section 152 without regard to paragraphs (b)(1),
(b)(2) and (d)(1)(b) thereof), (ii) a loss of the Participant’s property due to
casualty, or (iii) such other similar extraordinary and unforeseeable
circumstances arising as a result of events beyond the control of the
Participant, all as determined by the Committee based on the relevant facts and
circumstances.

1.48
“Unit Award” means that portion of Director Fees awarded in shares of Company’s
common stock.

1.49
“Years of Service” shall mean the total number of full years in which a
Participant has been employed by one or more Employers. For purposes of this
definition, a year of employment shall be a 365 day period (or 366 day period in
the case of a leap year) that, for the first year of employment, commences on
the Employee’s date of hiring and that, for any subsequent year, commences on an
anniversary of that hiring date. A partial year of employment shall not be
treated as a Year of Service.

ARTICLE 2    
Selection, Enrollment, Eligibility
2.1
Selection by Committee. Participation in the Plan shall be limited to Directors
and, as determined by the Committee in its sole discretion, a select group of
management or highly compensated Employees. From that group, the Committee shall
select, in its sole discretion, those individuals who may actually participate
in this Plan.

2.2
Enrollment and Eligibility Requirements; Commencement of Participation.

(a)
As a condition to participation, each Director or selected Employee shall
complete, execute and return to the Committee a Plan Agreement, an Election Form
and a Beneficiary



DEFERRED COMPENSATION PLAN    PAGE 8
HOU:0015773/00176:1910737v1



--------------------------------------------------------------------------------




Designation Form by the deadline(s) established by the Committee in accordance
with the applicable provisions of this Plan. In addition, the Committee shall
establish from time to time such other enrollment requirements as it determines,
in its sole discretion, are necessary.
(b)
Each Director or selected Employee who is eligible to participate in the Plan
shall commence participation in the Plan on the date that the Committee
determines that the Director or Employee has met all enrollment requirements set
forth in this Plan and required by the Committee, including returning all
required documents to the Committee within the specified time period.

(c)
If a Director or an Employee fails to meet all requirements established by the
Committee within the period required, that Director or Employee shall not be
eligible to participate in the Plan during such Plan Year.

ARTICLE 3    
Deferral Commitments/Company Contribution Amounts/Company Restoration Matching
Amounts/Vesting/Crediting/Taxes
3.1
Annual Deferral Amount. For each Plan Year, a Participant may elect to defer, as
his or her Annual Deferral Amount, Base Salary, Bonus, LTIP Amounts and/or
Director Fees up to the following maximum percentages for each deferral elected:

Deferral
Maximum Percentage
Base Salary
80%
Bonus
90%
LTIP Amounts
90%
Director Fees
100%



Notwithstanding the foregoing, if a Participant first becomes a Participant
after the first day of a Plan Year, then to the extent required by Section 3.2
and Code Section 409A and related Treasury Regulations, the maximum amount of
the Participant’s Base Salary, Bonus, LTIP Amounts or Director Fees that may be
deferred by the Participant for the Plan Year shall be determined by applying
the percentages set forth above to the portion of such compensation attributable
to services performed after the date that the Participant’s deferral election is
made.
3.2
Timing of Deferral Elections; Effect of Election Form.

(a)
General Timing Rule for Deferral Elections. Except as otherwise provided in this
Section 3.2, in order for a Participant to make a valid election to defer Base
Salary, Bonus, Director Fees and/or LTIP Amounts, the Participant must submit an
Election Form on or before the deadline established by the Committee, which in
no event shall be later than the December 31st preceding the Plan Year in which
such compensation will be earned.

Any deferral election made in accordance with this Section 3.2(a) shall be
irrevocable; provided, however, that if the Committee permits or requires
Participants to make a deferral election by the deadline described above for an
amount that qualifies as Performance-Based Compensation, the Committee may
permit a Participant to subsequently change his or her


DEFERRED COMPENSATION PLAN    PAGE 9
HOU:0015773/00176:1910737v1



--------------------------------------------------------------------------------




deferral election for such compensation by submitting a new Election Form in
accordance with Section 3.2(d) below.
(b)
Timing of Deferral Elections for Newly Eligible Plan Participants. A Director or
selected Employee who first becomes eligible to participate in the Plan on or
after the beginning of a Plan Year, as determined in accordance with Treas. Reg.
§1.409A-2(a)(7)(ii) and the “plan aggregation” rules provided in Treas. Reg.
§1.409A-1(c)(2), may be permitted to make an election to defer the portion of
Base Salary, Bonus, Director Fees and/or LTIP Amounts attributable to services
to be performed after such election, provided that the Participant submits an
Election Form on or before the deadline established by the Committee, which in
no event shall be later than 30 days after the Participant first becomes
eligible to participate in the Plan.

If a deferral election made in accordance with this Section 3.2(b) relates to
compensation earned based upon a specified performance period, the amount
eligible for deferral shall be equal to (i) the total amount of compensation for
the performance period, multiplied by (ii) a fraction, the numerator of which is
the number of days remaining in the service period after the Participant’s
deferral election is made, and the denominator of which is the total number of
days in the performance period.
Any deferral election made in accordance with this Section 3.2(b) shall become
irrevocable no later than the 30th day after the date the Director or selected
Employee becomes eligible to participate in the Plan.
(c)
Timing of Deferral Elections for Fiscal Year Compensation. In the event that the
fiscal year of an Employer is different than the taxable year of a Participant,
the Committee may determine that a deferral election may be made for “fiscal
year compensation” (as defined below), by submitting an Election Form on or
before the deadline established by the Committee, which in no event shall be
later than the last day of the Employer’s fiscal year immediately preceding the
fiscal year in which the services related to such compensation will begin to be
performed. For purposes of this Section, the term “fiscal year compensation”
shall only include Bonus and LTIP Amounts relating to a service period
coextensive with one or more consecutive fiscal years of the Employer, of which
no amount is paid or payable during the Employer’s fiscal year(s) that
constitute the service period.

A deferral election made in accordance with this Section 3.2(c) shall be
irrevocable; provided, however, that if the Committee permits or requires
Participants to make a deferral election by the deadline described in this
Section 3.2(c) for an amount that qualifies as Performance-Based Compensation,
the Committee may permit a Participant to subsequently change his or her
deferral election for such compensation by submitting a new Election Form in
accordance with Section 3.2(d) below.
(d)
Timing of Deferral Elections for Performance-Based Compensation. Subject to the
limitations described below, the Committee may determine that an irrevocable
deferral election for an amount that qualifies as Performance-Based Compensation
may be made by submitting an Election Form on or before the deadline established
by the Committee, which in no event shall be later than 6 months before the end
of the performance period.

In order for a Participant to be eligible to make a deferral election for
Performance-Based Compensation in accordance with the deadline established
pursuant to this Section 3.2(d),


DEFERRED COMPENSATION PLAN    PAGE 10
HOU:0015773/00176:1910737v1



--------------------------------------------------------------------------------




the Participant must have performed services continuously from the later of (i)
the beginning of the performance period for such compensation, or (ii) the date
upon which the performance criteria for such compensation are established,
through the date upon which the Participant makes the deferral election for such
compensation. In no event shall a deferral election submitted under this Section
3.2(d) be permitted to apply to any amount of Performance-Based Compensation
that has become readily ascertainable.
(e)
Timing Rule for Deferral of Compensation Subject to Risk of Forfeiture. With
respect to compensation (i) to which a Participant has a legally binding right
to payment in a subsequent year, and (ii) that is subject to a forfeiture
condition requiring the Participant’s continued services for a period of at
least 12 months from the date the Participant obtains the legally binding right,
the Committee may determine that an irrevocable deferral election for such
compensation may be made by timely delivering an Election Form to the Committee
in accordance with its rules and procedures, no later than the 30th day after
the Participant obtains the legally binding right to the compensation, provided
that the election is made at least 12 months in advance of the earliest date at
which the forfeiture condition could lapse, as determined in accordance with
Treas. Reg. §1.409A-2(a)(5).

Any deferral election(s) made in accordance with this Section 3.2(e) shall
become irrevocable no later than the 30th day after the Participant obtains the
legally binding right to the compensation subject to such deferral election(s).
3.3
Withholding and Crediting of Annual Deferral Amounts. For each Plan Year, the
Base Salary portion of the Annual Deferral Amount shall be withheld from each
regularly scheduled Base Salary payroll in equal amounts, as adjusted from time
to time for increases and decreases in Base Salary. The Bonus, LTIP Amounts
and/or Director Fees portion of the Annual Deferral Amount shall be withheld at
the time the Bonus, LTIP Amounts or Director Fees are or otherwise would be paid
to the Participant, whether or not this occurs during the Plan Year itself.
Annual Deferral Amounts shall be credited to the Participant’s Annual Account
for such Plan Year at the time such amounts would otherwise have been paid to
the Participant.

3.4
Company Contribution Amount.

(a)
For each Plan Year, an Employer may be required to credit amounts to a
Participant’s Annual Account in accordance with employment or other agreements
entered into between the Participant and the Employer, which amounts shall be
part of the Participant’s Company Contribution Amount for that Plan Year. Such
amounts shall be credited to the Participant’s Annual Account for the applicable
Plan Year on the date or dates prescribed by such agreements.

(b)
For each Plan Year, an Employer, in its sole discretion, may, but is not
required to, credit any amount it desires to any Participant’s Annual Account
under this Plan, which amount shall be part of the Participant’s Company
Contribution Amount for that Plan Year. The amount so credited to a Participant
may be smaller or larger than the amount credited to any other Participant, and
the amount credited to any Participant for a Plan Year may be zero, even though
one or more other Participants receive a Company Contribution Amount for that
Plan Year. The Company Contribution Amount described in this Section 3.4(b), if
any, shall be credited to the Participant’s Annual Account for the applicable
Plan Year on a date or dates to be determined by the Committee.



DEFERRED COMPENSATION PLAN    PAGE 11
HOU:0015773/00176:1910737v1



--------------------------------------------------------------------------------




(c)
If not otherwise specified in the Participant’s employment or other agreement
entered into between the Participant and the Employer, the amount (or the method
or formula for determining the amount) of a Participant’s Company Contribution
Amount shall be set forth in writing in one or more documents, which shall be
deemed to be incorporated into this Plan in accordance with Section 1.35, no
later than the date on which such Company Contribution Amount is credited to the
applicable Annual Account of the Participant.

3.5
Company Restoration Matching Amount. A Participant’s Company Restoration
Matching Amount for any Plan Year shall be an amount determined by the Committee
to make up for certain limits applicable to the 401(k) Plan or other qualified
plan for such Plan Year, as identified by the Committee, or for such other
purposes as determined by the Committee in its sole discretion. The amount so
credited to a Participant under this Plan for any Plan Year (i) may be smaller
or larger than the amount credited to any other Participant, and (ii) may differ
from the amount credited to such Participant in the preceding Plan Year. The
Participant’s Company Restoration Matching Amount, if any, shall be credited to
the Participant’s Annual Account for the applicable Plan Year on a date or dates
to be determined by the Committee. The amount (or the method or formula for
determining the amount) of a Participant’s Company Restoration Matching Amount
shall be set forth in writing in one or more documents, which shall be deemed to
be incorporated into this Plan in accordance with Section 1.35, no later than
the date on which such Company Restoration Matching Amount is credited to the
applicable Annual Account of the Participant.

3.6
Vesting.

(a)
A Participant shall at all times be 100% vested in the portion of his or her
Account Balance attributable to Annual Deferral Amounts, plus amounts credited
or debited on such amounts pursuant to Section 3.7.

(b)
A Participant shall be vested in the portion of his or her Account Balance
attributable to any Company Contribution Amounts, plus amounts credited or
debited on such amounts pursuant to Section 3.7, in accordance with the vesting
schedule(s) set forth in his or her Plan Agreement, employment agreement or any
other agreement entered into between the Participant and his or her Employer. If
not addressed in such agreements, a Participant shall vest in the portion of his
or her Account Balance attributable to any Company Contribution Amounts as
provided in Subsection (c) below.

(c)
A Participant shall be vested in the portion of his or her Account Balance
attributable to any Company Restoration Matching Amounts, plus amounts credited
or debited on such amounts pursuant to Section 3.7, only to the extent that the
Participant would be vested in such amounts under the provisions of the 401(k)
Plan, as determined by the Committee in its sole discretion.

(d)
Notwithstanding anything to the contrary contained in this Section 3.6, in the
event of (i) a Change in Control, (ii) a Participant’s Disability, (iii) a
Participant’s Separation from Service resulting from involuntary termination by
the Company for any reason other than cause, or (iv) a Participant’s death prior
to Separation from Service, any amounts that are not vested in accordance with
Sections 3.6(b) or 3.6(c) above, shall immediately become 100% vested.

(e)
Notwithstanding Section 3.6(d) above, the vesting schedules described in
Sections 3.6(b) or 3.6(c) above shall not be accelerated upon a Change in
Control to the extent that the Committee determines that such acceleration would
cause the deduction limitations of Section 280G of the Code to become effective.
In the event of such a determination, the Participant may request



DEFERRED COMPENSATION PLAN    PAGE 12
HOU:0015773/00176:1910737v1



--------------------------------------------------------------------------------




independent verification of the Committee’s calculations with respect to the
application of Section 280G. In such case, the Committee must provide to the
Participant within 90 days of such a request an opinion from a nationally
recognized accounting firm selected by the Participant (the “Accounting Firm”).
The opinion shall state the Accounting Firm’s opinion that any limitation in the
vested percentage hereunder is necessary to avoid the limits of Section 280G and
contain supporting calculations. The cost of such opinion shall be paid for by
the Company.
(f)
Section 3.6(e) shall not prevent the acceleration of the vesting schedules
described in Sections 3.6(b) and (c) if such Participant is entitled to a
“gross-up” payment, to eliminate the effect of the Code section 4999 excise tax,
pursuant to his or her employment agreement or other agreement entered into
between such Participant and the Employer.

(g)
Notwithstanding anything to the contrary contained in this Section 3.6, in the
event of a Participant’s Separation from Service resulting from (i) voluntary
resignation on or after attainment of age 60 with 10 years of service or
(ii) voluntary resignation on or after attainment of age 55 with 20 years of
service, any amounts that are not vested in accordance with Sections 3.6(b),
3.6(c) or 3.6(d) above, shall immediately become 100% vested if the Committee,
in its sole discretion exercised during a meeting or by unanimous written
consent prior to the date of retirement, causes such amounts to vest.

3.7
Crediting/Debiting of Account Balances. In accordance with, and subject to, the
rules and procedures that are established from time to time by the Committee, in
its sole discretion, amounts shall be credited or debited to a Participant’s
Account Balance in accordance with the following rules:

(a)
Measurement Funds. The Participant may elect one or more of the measurement
funds selected by the Investment Selection Committee, in its sole discretion,
which are based on certain mutual funds (the “Measurement Funds”), for the
purpose of crediting or debiting additional amounts to his or her Account
Balance. As necessary, the Investment Selection Committee may, in its sole
discretion, discontinue, substitute or add a Measurement Fund.

(b)
Election of Measurement Funds. A Participant, in connection with his or her
initial deferral election in accordance with Section 3.2 above, shall elect, on
the Election Form, one or more Measurement Fund(s) (as described in Section
3.7(a) above) to be used to determine the amounts to be credited or debited to
his or her Account Balance. If a Participant does not elect any of the
Measurement Funds as described in the previous sentence, the Participant’s
Account Balance shall automatically be allocated into the lowest-risk
Measurement Fund, as determined by the Investment Selection Committee, in its
sole discretion. The Participant may (but is not required to) elect, by
submitting an Election Form to the Committee that is accepted by the Committee,
to add or delete one or more Measurement Fund(s) to be used to determine the
amounts to be credited or debited to his or her Account Balance, or to change
the portion of his or her Account Balance allocated to each previously or newly
elected Measurement Fund. If an election is made in accordance with the previous
sentence, it shall apply as of the first business day deemed reasonably
practicable by the Committee, in its sole discretion, and shall continue
thereafter for each subsequent day in which the Participant participates in the
Plan, unless changed in accordance with the previous sentence. Notwithstanding
the foregoing, the Investment Selection Committee may, in its sole discretion,
may impose limitations on the frequency with which one or more of the
Measurement Funds elected in accordance with this Section 3.7(b) may be added or
deleted by such Participant; furthermore, the Investment Selection Committee, in
its sole discretion, may impose



DEFERRED COMPENSATION PLAN    PAGE 13
HOU:0015773/00176:1910737v1



--------------------------------------------------------------------------------




limitations on the frequency with which the Participant may change the portion
of his or her Account Balance allocated to each previously or newly elected
Measurement Fund.
(c)
Proportionate Allocation. In making any election described in Section 3.7(b)
above, the Participant shall specify on the Election Form, in increments of one
percent (1%), the percentage of his or her Account Balance or Measurement Fund,
as applicable, to be allocated/reallocated.

(d)
Crediting or Debiting Method. The performance of each Measurement Fund (either
positive or negative) will be determined on a daily basis based on the manner in
which such Participant’s Account Balance has been hypothetically allocated among
the Measurement Funds by the Participant.

(e)
No Actual Investment. Notwithstanding any other provision of this Plan that may
be interpreted to the contrary, the Measurement Funds are to be used for
measurement purposes only, and a Participant’s election of any such Measurement
Fund, the allocation of his or her Account Balance thereto, the calculation of
additional amounts and the crediting or debiting of such amounts to a
Participant’s Account Balance shall not be considered or construed in any manner
as an actual investment of his or her Account Balance in any such Measurement
Fund. In the event that the Company or the Trustee (as that term is defined in
the Trust), in its own discretion, decides to invest funds in any or all of the
investments on which the Measurement Funds are based, no Participant shall have
any rights in or to such investments themselves. Without limiting the foregoing,
a Participant’s Account Balance shall at all times be a bookkeeping entry only
and shall not represent any investment made on his or her behalf by the Company
or the Trust; the Participant shall at all times remain an unsecured creditor of
the Company.

3.8
FICA and Other Taxes.

(a)
Annual Deferral Amounts. For each Plan Year in which an Annual Deferral Amount
is being withheld from a Participant, the Participant’s Employer(s) shall
withhold from that portion of the Participant’s Base Salary, Bonus, and/or LTIP
Amounts that is not being deferred, in a manner determined by the Employer(s),
the Participant’s share of FICA and other employment taxes on such Annual
Deferral Amount. If necessary, the Committee may reduce the Annual Deferral
Amount in order to comply with applicable withholding requirements.

(b)
Company Restoration Matching Amounts and Company Contribution Amounts. When a
Participant becomes vested in a portion of his or her Account Balance
attributable to any Company Restoration Matching Amounts and/or Company
Contribution Amounts, the Participant’s Employer(s) shall withhold from that
portion of the Participant’s Base Salary, Bonus, and/or LTIP Amounts that is not
deferred, in a manner determined by the Employer(s), the Participant’s share of
FICA and other employment taxes on such amounts. If necessary, the Committee may
reduce the vested portion of the Participant’s Company Restoration Matching
Amount or Company Contribution Amount, as applicable, in order to comply with
applicable withholding amounts.

(c)
Distributions. The Participant’s Employer(s), or the trustee of the Trust, shall
withhold from any payments made to a Participant under this Plan all federal,
state and local income, employment and other taxes required to be withheld by
the Employer(s), or the trustee of the



DEFERRED COMPENSATION PLAN    PAGE 14
HOU:0015773/00176:1910737v1



--------------------------------------------------------------------------------




Trust, in connection with such payments, in amounts and in a manner to be
determined in the sole discretion of the Employer(s) and the trustee of the
Trust.
(d)
Right to Offset Against Account Balance. To the extent determined necessary by
the Committee in its sole discretion, the Company reserves the right to direct
that the Participant’s Account Balance be reduced to satisfy any and all
federal, state and local income, employment and other taxes required to be paid
in connection with earnings of the Measurement Funds hypothetically allocated to
the Participant’s Account Balance.

ARTICLE 4    
Scheduled Distribution; Unforeseeable Emergencies
4.1
Scheduled Distributions. In connection with each election to defer an Annual
Deferral Amount, a Participant may elect to receive all or a portion of such
Annual Deferral Amount, plus amounts credited or debited on that amount pursuant
to Section 3.7, in the form of a lump sum payment, calculated as of the close of
business on or around the Benefit Distribution Date designated by the
Participant in accordance with this Section (a “Scheduled Distribution”). The
Benefit Distribution Date for the amount subject to a Scheduled Distribution
election shall be the first day of any Plan Year designated by the Participant,
which may be no sooner than three Plan Years after the end of the Plan Year to
which the Participant’s deferral election relates, unless otherwise provided on
an Election Form approved by the Committee.

Subject to the other terms and conditions of this Plan, each Scheduled
Distribution elected shall be paid out during a 60 day period commencing
immediately after the Benefit Distribution Date. By way of example, if a
Scheduled Distribution is elected for Annual Deferral Amounts that relate to
services performed in the Plan Year commencing January 1, 2017, the earliest
Benefit Distribution Date that may be designated by a Participant would be
January 1, 2021, and the Scheduled Distribution would be paid out during the 60
day period commencing immediately after such Benefit Distribution Date.
4.2
Postponing Scheduled Distributions. A Participant may elect to postpone a
Scheduled Distribution described in Section 4.1 above, and have such amount paid
out during a 60 day period commencing immediately after an allowable alternative
Benefit Distribution Date designated in accordance with this Section 4.2. In
order to make such an election, the Participant must submit an Election Form to
the Committee in accordance with the following criteria:

(a)
The election of the new Benefit Distribution Date shall have no effect until at
least 12 months after the date on which the election is made;

(b)
The new Benefit Distribution Date selected by the Participant for such Scheduled
Distribution must be the first day of a Plan Year that is no sooner than 5 years
after the previously designated Benefit Distribution Date; and

(c)
The election must be made at least 12 months prior to the Participant’s
previously designated Benefit Distribution Date for such Scheduled Distribution.

For purposes of applying the provisions of this Section 4.2, a Participant’s
election to postpone a Scheduled Distribution shall not be considered to be made
until the date on which the election becomes irrevocable. Such an election shall
become irrevocable no later than the date that


DEFERRED COMPENSATION PLAN    PAGE 15
HOU:0015773/00176:1910737v1



--------------------------------------------------------------------------------




is 12 months prior to the Participant’s previously designated Benefit
Distribution Date for such Scheduled Distribution.
4.3
Other Benefits Take Precedence Over Scheduled Distributions. Should an event
occur prior to any Benefit Distribution Date designated for a Scheduled
Distribution that would trigger a benefit under Articles 5 through 9, as
applicable, all amounts subject to a Scheduled Distribution election shall be
paid in accordance with the other applicable provisions of the Plan and not in
accordance with this Article 4.





4.4
Unforeseeable Emergencies.

(a)
If a Participant experiences an Unforeseeable Emergency prior to the occurrence
of a distribution event described in Articles 5 through 9, as applicable, the
Participant may petition the Committee to receive a partial or full payout from
the Plan. The payout, if any, from the Plan shall not exceed the lesser of (i)
the Participant’s vested Account Balance, calculated as of the close of business
on or around the Benefit Distribution Date for such payout, as determined by the
Committee in accordance with provisions set forth below, or (ii) the amount
necessary to satisfy the Unforeseeable Emergency, plus amounts necessary to pay
Federal, state, or local income taxes or penalties reasonably anticipated as a
result of the distribution. A Participant shall not be eligible to receive a
payout from the Plan to the extent that the Unforeseeable Emergency is or may be
relieved (A) through reimbursement or compensation by insurance or otherwise,
(B) by liquidation of the Participant’s assets, to the extent the liquidation of
such assets would not itself cause severe financial hardship or (C) by cessation
of deferrals under this Plan.

If the Committee, in its sole discretion, approves a Participant’s petition for
payout from the Plan, the Participant’s Benefit Distribution Date for such
payout shall be the date on which such Committee approval occurs and such payout
shall be distributed to the Participant in a lump sum no later than 60 days
after such Benefit Distribution Date. In addition, in the event of such approval
the Participant’s outstanding deferral elections under the Plan shall be
cancelled.
(b)
A Participant’s deferral elections under this Plan shall also be cancelled to
the extent the Committee determines that such action is required for the
Participant to obtain a hardship distribution from an Employer’s 401(k) Plan
pursuant to Treas. Reg. §1.401(k)-1(d)(3).

ARTICLE 5    
Change in Control Benefit
5.1
Change in Control Benefit. A Participant, in connection with his or her
commencement of participation in the Plan, shall have an opportunity to
irrevocably elect to receive his or her vested Account Balance in the form of a
lump sum payment in the event that a Change in Control occurs prior to the
Participant’s Separation from Service, Disability or death (the “Change in
Control Benefit”). The Benefit Distribution Date for the Change in Control
Benefit, if any, shall be the date on which the Change in Control occurs.



DEFERRED COMPENSATION PLAN    PAGE 16
HOU:0015773/00176:1910737v1



--------------------------------------------------------------------------------




If a Participant elects not to receive a Change in Control Benefit, or fails to
make an election in connection with his or her commencement of participation in
the Plan, the Participant’s Account Balance shall be paid in accordance with the
other applicable provisions of the Plan.
5.2
Payment of Change in Control Benefit. The Change in Control Benefit, if any,
shall be calculated as of the close of business on or around the Participant’s
Benefit Distribution Date, as determined by the Committee, and paid to the
Participant no later than 60 days after the Participant’s Benefit Distribution
Date.

ARTICLE 6    
Retirement Benefit
6.1
Retirement Benefit. If a Participant experiences a Separation from Service that
qualifies as a Retirement, the Participant shall be eligible to receive his or
her vested Account Balance in either a lump sum or annual installment payments,
as elected by the Participant in accordance with Section 6.2 (the “Retirement
Benefit”). A Participant’s Retirement Benefit shall be calculated as of the
close of business on or around the applicable Benefit Distribution Date for such
benefit, which shall be (i) the first day after the end of the six-month period
immediately following the date on which the Participant experiences such
Separation from Service if the Participant is a Specified Employee, and (ii) for
all other Participants, the date on which the Participant experiences a
Separation from Service; provided, however, if a Participant changes the form of
distribution for the Retirement Benefit in accordance with Section 6.2(b), the
Benefit Distribution Date for the Retirement Benefit shall be determined in
accordance with such Section 6.2(b).

6.2
Payment of Retirement Benefit.

(a)
In connection with a Participant’s election to defer an Annual Deferral Amount,
the Participant shall elect the form in which the Retirement Benefit from his or
her Annual Account for such Plan Year will be paid. The Participant may elect to
receive the Retirement Benefit paid from each Annual Account in the form of a
lump sum or pursuant to an Annual Installment Method up to 15 years. If a
Participant does not make any election with respect to the payment of an Annual
Account, then the Participant shall be deemed to have elected to receive the
Retirement Benefit paid from such Annual Account as a lump sum.

(b)
A Participant may change the form of payment for the Retirement Benefit by
submitting an Election Form to the Committee in accordance with the following
criteria:

(i)
The election shall not take effect until at least 12 months after the date on
which the election is made;

(ii)
The new Benefit Distribution Date for the Participant’s Retirement Benefit shall
be 5 years after the Benefit Distribution Date that would otherwise have been
applicable to such benefit; and

(iii)
The election must be made at least 12 months prior to the Benefit Distribution
Date that would otherwise have been applicable to the Participant’s Retirement
Benefit.

For purposes of applying the provisions of this Section 6.2(b), a Participant’s
election to change the form of payment for the Retirement Benefit shall not be
considered to be made until the date on which the election becomes irrevocable.
Such an election shall become irrevocable no later than the date that is 12
months prior to the Benefit Distribution Date that


DEFERRED COMPENSATION PLAN    PAGE 17
HOU:0015773/00176:1910737v1



--------------------------------------------------------------------------------




would otherwise have been applicable to the Participant’s Retirement Benefit.
Subject to the requirements of this Section 6.2(b), the Election Form most
recently accepted by the Committee that has become effective shall govern the
form of payout of the Participant’s Retirement Benefit.
(c)
The lump sum payment shall be made, or installment payments shall commence, no
later than 60 days after the Participant’s Benefit Distribution Date. Remaining
installments, if any, shall be paid no later than 60 days after each anniversary
of the Participant’s Benefit Distribution Date.

ARTICLE 7    
Termination Benefit
7.1
Termination Benefit. If a Participant experiences a Separation from Service that
does not qualify as a Retirement, the Participant shall receive his or her
vested Account Balance in the form of a lump sum payment or pursuant to an
Annual Installment Method of up to five years (the “Termination Benefit”). A
Participant’s Termination Benefit shall be calculated as of the close of
business on or around the Benefit Distribution Date for such benefit, which
shall be (i) the first day after the end of the six-month period immediately
following the date on which the Participant experiences such Separation from
Service if the Participant is a Specified Employee, and (ii) for all other
Participants, the date on which the Participant experiences a Separation from
Service; provided, however, if a Participant changes the form of distribution
for the Termination Benefit in accordance with Section 7.2(b), the Benefit
Distribution Date for the Termination Benefit shall be determined in accordance
with such Section 7.2(b).

7.2
Payment of Termination Benefit.

(a)
In connection with a Participant’s election to defer an Annual Deferral Amount,
the Participant shall elect the form in which the Termination Benefit from his
or her Annual Account for such Plan Year will be paid. The Participant may elect
to receive the Termination Benefit paid from each Annual Account in the form of
a lump sum or pursuant to an Annual Installment Method up to five years. If a
Participant does not make any election with respect to the payment of the
Termination Benefit, then such Participant shall be deemed to have elected to
receive the Termination Benefit as a lump sum.

(b)
A Participant may change the form of payment for the Termination Benefit by
submitting an Election Form to the Committee in accordance with the following
criteria:

(i)
The election shall not take effect until at least 12 months after the date on
which the election is made;

(ii)
The new Benefit Distribution Date for the Participant’s Termination Benefit
shall be five years after the Benefit Distribution Date that would otherwise
have been applicable to such benefit; and

(iii)
The election must be made at least 12 months prior to the Benefit Distribution
Date that would otherwise have been applicable to the Participant’s Termination
Benefit.

For purposes of applying the provisions of this Section 7.2(b), a Participant’s
election to change the form of payment for the Termination Benefit shall not be
considered to be made until the date on which the election becomes irrevocable.
Such an election shall become


DEFERRED COMPENSATION PLAN    PAGE 18
HOU:0015773/00176:1910737v1



--------------------------------------------------------------------------------




irrevocable no later than the date that is 12 months prior to the Benefit
Distribution Date that would otherwise have been applicable to the Participant’s
Termination Benefit. Subject to the requirements of this Section 7.2(b), the
Election Form most recently accepted by the Committee that has become effective
shall govern the form of payout of the Participant’s Termination Benefit.
(c)
The lump sum payment shall be made, or installment payments shall commence, no
later than 60 days after the Participant’s Benefit Distribution Date. Remaining
installments, if any, shall be paid no later than 60 days after each anniversary
of the Participant’s Benefit Distribution Date.

ARTICLE 8    
Disability Benefit
8.1
Disability Benefit. If a Participant becomes Disabled prior to the occurrence of
a distribution event described in Articles 5 through 7, as applicable, the
Participant shall receive his or her vested Account Balance in the form of a
lump sum or installment payment as provided in Section 8.2 below (the
“Disability Benefit”). The Disability Benefit shall be calculated as of the
close of business on or around the Participant’s Benefit Distribution Date for
such benefit, which shall be the date on which the Participant becomes Disabled.

8.2
Payment of Disability Benefit. The Disability Benefit shall be paid to the
Participant no later than 60 days after the Participant’s Benefit Distribution
Date.

(a)
In connection with a Participant’s election to defer an Annual Deferral Amount,
the Participant shall elect the form in which the Disability Benefit from his or
her Annual Account for such Plan Year will be paid. The Participant may elect to
receive the Disability Benefit paid from each Annual Account in the form of a
lump sum or pursuant to an Annual Installment Method up to five years. If a
Participant does not make any election with respect to the payment of the
Disability Benefit, then such Participant shall be deemed to have elected to
receive the Disability Benefit as a lump sum.

(b)
A Participant may change the form of payment for the Disability Benefit by
submitting an Election Form to the Committee in accordance with the following
criteria:

(i)
The election shall not take effect until at least 12 months after the date on
which the election is made; and

(ii)
The election must be made at least 12 months prior to the Benefit Distribution
Date that would otherwise have been applicable to the Participant’s Disability
Benefit.

For purposes of applying the provisions of this Section 8.2(b), a Participant’s
election to change the form of payment for the Disability Benefit shall not be
considered to be made until the date on which the election becomes irrevocable.
Such an election shall become irrevocable no later than the date that is 12
months prior to the Benefit Distribution Date that would otherwise have been
applicable to the Participant’s Disability Benefit. Subject to the requirements
of this Section 8.2(b), the Election Form most recently accepted by the
Committee that has become effective shall govern the form of payout of the
Participant’s Disability Benefit.


DEFERRED COMPENSATION PLAN    PAGE 19
HOU:0015773/00176:1910737v1



--------------------------------------------------------------------------------




ARTICLE 9    
Death Benefit
9.1
Death Benefit. In the event of a Participant’s death prior to the complete
distribution of his or her vested Account Balance, the Participant’s
Beneficiary(ies) shall receive the Participant’s unpaid vested Account Balance
in a lump sum payment (the “Death Benefit”). The Death Benefit shall be
calculated as of the close of business on or around the Benefit Distribution
Date for such benefit, which shall be the date of the Participant’s death.

9.2
Payment of Death Benefit. The Death Benefit shall be paid to the Participant’s
Beneficiary(ies) no later than 60 days after the Participant’s Benefit
Distribution Date.

ARTICLE 10    
Beneficiary Designation
10.1
Beneficiary. Each Participant shall have the right, at any time, to designate
his or her Beneficiary(ies) (both primary as well as contingent) to receive any
benefits payable under the Plan to a beneficiary upon the death of a
Participant. The Beneficiary designated under this Plan may be the same as or
different from the Beneficiary designation under any other plan of an Employer
in which the Participant participates.

10.2
Beneficiary Designation; Change; Spousal Consent. A Participant shall designate
his or her Beneficiary by completing and signing the Beneficiary Designation
Form, and returning it to the Committee or its designated agent. A Participant
shall have the right to change a Beneficiary by completing, signing and
otherwise complying with the terms of the Beneficiary Designation Form and the
Committee’s rules and procedures, as in effect from time to time. If the
Participant names someone other than his or her spouse as a Beneficiary, the
Committee may, in its sole discretion, determine that spousal consent is
required to be provided in a form designated by the Committee, executed by such
Participant’s spouse and returned to the Committee. Upon the acceptance by the
Committee of a new Beneficiary Designation Form, all Beneficiary designations
previously filed shall be canceled. The Committee shall be entitled to rely on
the last Beneficiary Designation Form filed by the Participant and accepted by
the Committee prior to his or her death.

10.3
Acknowledgment. No designation or change in designation of a Beneficiary shall
be effective until received and acknowledged in writing by the Committee or its
designated agent.

10.4
No Beneficiary Designation. If a Participant fails to designate a Beneficiary as
provided in Sections 10.1, 10.2 and 10.3 above or, if all designated
Beneficiaries predecease the Participant or die prior to complete distribution
of the Participant’s benefits, then the Participant’s designated Beneficiary
shall be deemed to be his or her surviving spouse. If the Participant has no
surviving spouse, the benefits remaining under the Plan to be paid to a
Beneficiary shall be payable to the executor or personal representative of the
Participant’s estate.

10.5
Doubt as to Beneficiary. If the Committee has any doubt as to the proper
Beneficiary to receive payments pursuant to this Plan, the Committee shall have
the right, exercisable in its discretion, to cause the Participant’s Employer to
withhold such payments until this matter is resolved to the Committee’s
satisfaction.

10.6
Discharge of Obligations. The payment of benefits under the Plan to a
Beneficiary shall fully and completely discharge all Employers and the Committee
from all further obligations under this Plan



DEFERRED COMPENSATION PLAN    PAGE 20
HOU:0015773/00176:1910737v1



--------------------------------------------------------------------------------




with respect to the Participant, and that Participant’s Plan Agreement shall
terminate upon such full payment of benefits.
ARTICLE 11    
Leave of Absence
11.1
Paid Leave of Absence. If a Participant is authorized by the Participant’s
Employer to take a paid leave of absence from the employment of the Employer,
and such leave of absence does not constitute a Separation from Service, (i) the
Participant shall continue to be considered eligible for the benefits provided
under the Plan, and (ii) the Annual Deferral Amount shall continue to be
withheld during such paid leave of absence in accordance with Section 3.2.

11.2
Unpaid Leave of Absence. If a Participant is authorized by the Participant’s
Employer to take an unpaid leave of absence from the employment of the Employer
for any reason, and such leave of absence does not constitute a Separation from
Service, such Participant shall continue to be eligible for the benefits
provided under the Plan. During the unpaid leave of absence, the Participant
shall not be allowed to make any additional deferral elections. However, if the
Participant returns to employment, the Participant may elect to defer an Annual
Deferral Amount for the Plan Year following his or her return to employment and
for every Plan Year thereafter while a Participant in the Plan, provided such
deferral elections are otherwise allowed and an Election Form is delivered to
and accepted by the Committee for each such election in accordance with Section
3.2 above.

ARTICLE 12    
Termination of Plan, Amendment or Modification
12.1
Termination of Plan. Although each Employer anticipates that it will continue
the Plan for an indefinite period of time, there is no guarantee that any
Employer will continue the Plan or will not terminate the Plan at any time in
the future. Accordingly, each Employer reserves the right to terminate the Plan
with respect to all of its Participants. In the event of a Plan termination no
new deferral elections shall be permitted for the affected Participants and such
Participants shall no longer be eligible to receive new company contributions.
However, after the Plan termination the Account Balances of such Participants
shall continue to be credited with Annual Deferral Amounts attributable to a
deferral election that was in effect prior to the Plan termination to the extent
deemed necessary to comply with Code Section 409A and related Treasury
Regulations, and additional amounts shall continue to credited or debited to
such Participants’ Account Balances pursuant to Section 3.7. The Measurement
Funds available to Participants following the termination of the Plan shall be
comparable in number and type to those Measurement Funds available to
Participants in the Plan Year preceding the Plan Year in which the Plan
termination is effective. In addition, following a Plan termination, Participant
Account Balances shall remain in the Plan and shall not be distributed until
such amounts become eligible for distribution in accordance with the other
applicable provisions of the Plan. Notwithstanding the preceding sentence, to
the extent permitted by Treas. Reg. §1.409A-3(j)(4)(ix), the Employer may
provide that upon termination of the Plan, all Account Balances of the
Participants shall be distributed, subject to and in accordance with any rules
established by such Employer deemed necessary to comply with the applicable
requirements and limitations of Treas. Reg. §1.409A-3(j)(4)(ix).

12.2
Amendment. Any Employer may, at any time, amend or modify the Plan in whole or
in part with respect to that Employer. Notwithstanding the foregoing, (i) no
amendment or modification shall be effective to decrease the value of a
Participant’s vested Account Balance in existence at the time the



DEFERRED COMPENSATION PLAN    PAGE 21
HOU:0015773/00176:1910737v1



--------------------------------------------------------------------------------




amendment or modification is made, and (ii) no amendment or modification of this
Section 12.2 or Section 13.2 of the Plan shall be effective.
12.3
Plan Agreement. Despite the provisions of Sections 12.1 and 12.2 above, if a
Participant’s Plan Agreement contains benefits or limitations that are not in
this Plan document, the Employer may only amend or terminate such provisions
with the written consent of the Participant.

12.4
Effect of Payment. The full payment of the Participant’s vested Account Balance
in accordance with the applicable provisions of the Plan shall completely
discharge all obligations to a Participant and his or her designated
Beneficiaries under this Plan, and the Participant’s Plan Agreement shall
terminate.

ARTICLE 13    
Administration
13.1
Committee Duties. Except as otherwise provided in this Article 13, this Plan
shall be administered by a Committee, which shall consist of the Board, or such
committee as the Board shall appoint. Members of the Committee may be
Participants under this Plan. The Committee shall also have the discretion and
authority to (i) make, amend, interpret, and enforce all appropriate rules and
regulations for the administration of this Plan, (ii) decide or resolve any and
all questions, including benefit entitlement determinations and interpretations
of this Plan, as may arise in connection with the Plan, and (iii) to delegate
any or all of its authority to one or more individuals or committees from time
to time. Any individual serving on the Committee who is a Participant shall not
vote or act on any matter relating solely to himself or herself. When making a
determination or calculation, the Committee shall be entitled to rely on
information furnished by a Participant or the Company.

13.2
Administration Upon Change In Control. Within 120 days following a Change in
Control, the individuals who comprised the Committee immediately prior to the
Change in Control (whether or not such individuals are members of the Committee
following the Change in Control) may, by written consent of the majority of such
individuals, appoint an independent third party administrator (the
“Administrator”) to perform any or all of the Committee’s duties described in
Section 13.1 above, including without limitation, the power to determine any
questions arising in connection with the administration or interpretation of the
Plan, and the power to make benefit entitlement determinations. Upon and after
the effective date of such appointment, (i) the Company must pay all reasonable
administrative expenses and fees of the Administrator, and (ii) the
Administrator may only be terminated with the written consent of the majority of
Participants with an Account Balance in the Plan as of the date of such proposed
termination.

13.3
Agents. In the administration of this Plan, the Committee or the Administrator,
as applicable, may, from time to time, employ agents and delegate to them such
administrative duties as it sees fit (including acting through a duly appointed
representative) and may from time to time consult with counsel.

13.4
Binding Effect of Decisions. The decision or action of the Committee or
Administrator, as applicable, with respect to any question arising out of or in
connection with the administration, interpretation and application of the Plan
and the rules and regulations promulgated hereunder shall be final and
conclusive and binding upon all persons having any interest in the Plan.

13.5
Indemnity of Committee. All Employers shall indemnify and hold harmless the
members of the Committee, the Investment Selection Committee, any Employee to
whom the duties of the Committee



DEFERRED COMPENSATION PLAN    PAGE 22
HOU:0015773/00176:1910737v1



--------------------------------------------------------------------------------




may be delegated, and the Administrator against any and all claims, losses,
damages, expenses or liabilities arising from any action or failure to act with
respect to this Plan, except in the case of willful misconduct by the Committee,
the Investment Selection Committee, any of its members, any such Employee or the
Administrator.
13.6
Employer Information. To enable the Committee and/or Administrator to perform
its functions, the Company and each Employer shall supply full and timely
information to the Committee and/or Administrator, as the case may be, on all
matters relating to the Plan, the Trust, the Participants and their
Beneficiaries, the Account Balances of the Participants, the compensation of its
Participants, the date and circumstances of the Separation from Service,
Disability or death of its Participants, and such other pertinent information as
the Committee or Administrator may reasonably require.

ARTICLE 14    
Other Benefits and Agreements
14.1
Coordination with Other Benefits. The benefits provided for a Participant and
Participant’s Beneficiary under the Plan are in addition to any other benefits
available to such Participant under any other plan or program for employees of
the Participant’s Employer. The Plan shall supplement and shall not supersede,
modify or amend any other such plan or program except as may otherwise be
expressly provided.

ARTICLE 15    
Claims Procedures
15.1
Presentation of Claim. Any Participant or Beneficiary of a deceased Participant
(such Participant or Beneficiary being referred to below as a “Claimant”) may
deliver to the Committee a written claim for a determination with respect to the
amounts distributable to such Claimant from the Plan. If such a claim relates to
the contents of a notice received by the Claimant, the claim must be made within
60 days after such notice was received by the Claimant. All other claims must be
made within 180 days of the date on which the event that caused the claim to
arise occurred. The claim must state with particularity the determination
desired by the Claimant.

15.2
Notification of Decision. The Committee shall consider a Claimant’s claim within
a reasonable time, but no later than 90 days after receiving the claim. If the
Committee determines that special circumstances require an extension of time for
processing the claim, written notice of the extension shall be furnished to the
Claimant prior to the termination of the initial 90 day period. In no event
shall such extension exceed a period of 90 days from the end of the initial
period. The extension notice shall indicate the special circumstances requiring
an extension of time and the date by which the Committee expects to render the
benefit determination. The Committee shall notify the Claimant in writing:

(a)
that the Claimant’s requested determination has been made, and that the claim
has been allowed in full; or

(b)
that the Committee has reached a conclusion contrary, in whole or in part, to
the Claimant’s requested determination, and such notice must set forth in a
manner calculated to be understood by the Claimant:

(i)
the specific reason(s) for the denial of the claim, or any part of it;



DEFERRED COMPENSATION PLAN    PAGE 23
HOU:0015773/00176:1910737v1



--------------------------------------------------------------------------------




(ii)
specific reference(s) to pertinent provisions of the Plan upon which such denial
was based;

(iii)
a description of any additional material or information necessary for the
Claimant to perfect the claim, and an explanation of why such material or
information is necessary;

(iv)
an explanation of the claim review procedure set forth in Section 15.3 below;
and

(v)
a statement of the Claimant’s right to bring a civil action under ERISA Section
502(a) following an adverse benefit determination on review.

15.3
Review of a Denied Claim. On or before 60 days after receiving a notice from the
Committee that a claim has been denied, in whole or in part, a Claimant (or the
Claimant’s duly authorized representative) may file with the Committee a written
request for a review of the denial of the claim. The Claimant (or the Claimant’s
duly authorized representative):

(a)
may, upon request and free of charge, have reasonable access to, and copies of,
all documents, records and other information relevant (as defined in applicable
ERISA regulations) to the claim for benefits;

(b)
may submit written comments or other documents; and/or

(c)
may request a hearing, which the Committee, in its sole discretion, may grant.

15.4
Decision on Review. The Committee shall render its decision on review promptly,
and no later than 60 days after the Committee receives the Claimant’s written
request for a review of the denial of the claim. If the Committee determines
that special circumstances require an extension of time for processing the
claim, written notice of the extension shall be furnished to the Claimant prior
to the termination of the initial 60 day period. In no event shall such
extension exceed a period of 60 days from the end of the initial period. The
extension notice shall indicate the special circumstances requiring an extension
of time and the date by which the Committee expects to render the benefit
determination. In rendering its decision, the Committee shall take into account
all comments, documents, records and other information submitted by the Claimant
relating to the claim, without regard to whether such information was submitted
or considered in the initial benefit determination. The decision must be written
in a manner calculated to be understood by the Claimant, and it must contain:

(a)
specific reasons for the decision;

(b)
specific reference(s) to the pertinent Plan provisions upon which the decision
was based;

(c)
a statement that the Claimant is entitled to receive, upon request and free of
charge, reasonable access to and copies of, all documents, records and other
information relevant (as defined in applicable ERISA regulations) to the
Claimant’s claim for benefits; and

(d)
a statement of the Claimant’s right to bring a civil action under ERISA Section
502(a).

15.5
Legal Action. A Claimant’s compliance with the foregoing provisions of this
Article 15 is a mandatory prerequisite to a Claimant’s right to commence any
legal action with respect to any claim for benefits under this Plan.



DEFERRED COMPENSATION PLAN    PAGE 24
HOU:0015773/00176:1910737v1



--------------------------------------------------------------------------------




ARTICLE 16    
Trust
16.1
Establishment of the Trust. In order to provide assets from which to fulfill its
obligations to the Participants and their Beneficiaries under the Plan, the
Company may establish a trust by a trust agreement with a third party, the
trustee, to which each Employer may, in its discretion, contribute cash or other
property, including securities issued by the Company, to provide for the benefit
payments under the Plan (the “Trust”).

16.2
Interrelationship of the Plan and the Trust. The provisions of the Plan and the
Plan Agreement shall govern the rights of a Participant to receive distributions
pursuant to the Plan. The provisions of the Trust shall govern the rights of the
Employers, Participants and the creditors of the Employers to the assets
transferred to the Trust. Each Employer shall at all times remain liable to
carry out its obligations under the Plan.

16.3
Distributions From the Trust. Each Employer’s obligations under the Plan may be
satisfied with Trust assets distributed pursuant to the terms of the Trust, and
any such distribution shall reduce the Employer’s obligations under this Plan.

ARTICLE 17    
Miscellaneous
17.1
Status of Plan. The Plan is intended to be a plan that is not qualified within
the meaning of Code Section 401(a) and that “is unfunded and is maintained by an
employer primarily for the purpose of providing deferred compensation for a
select group of management or highly compensated employees” within the meaning
of ERISA Sections 201(2), 301(a)(3) and 401(a)(1). The Plan shall be
administered and interpreted (i) to the extent possible in a manner consistent
with the intent described in the preceding sentence, and (ii) in accordance with
Code Section 409A and related Treasury guidance and Regulations.

17.2
Unsecured General Creditor. Participants and their Beneficiaries, heirs,
successors and assigns shall have no legal or equitable rights, interests or
claims in any property or assets of an Employer. For purposes of the payment of
benefits under this Plan, any and all of an Employer’s assets shall be, and
remain, the general, unpledged unrestricted assets of the Employer. An
Employer’s obligation under the Plan shall be merely that of an unfunded and
unsecured promise to pay money in the future.

17.3
Employer’s Liability. An Employer’s liability for the payment of benefits shall
be defined only by the Plan and the Plan Agreement, as entered into between the
Employer and a Participant. An Employer shall have no obligation to a
Participant under the Plan except as expressly provided in the Plan and his or
her Plan Agreement.

17.4
Nonassignability. Neither a Participant nor any other person shall have any
right to commute, sell, assign, transfer, pledge, anticipate, mortgage or
otherwise encumber, transfer, hypothecate, alienate or convey in advance of
actual receipt, the amounts, if any, payable hereunder, or any part thereof,
which are, and all rights to which are expressly declared to be, unassignable
and non-transferable. No part of the amounts payable shall, prior to actual
payment, be subject to seizure, attachment, garnishment or sequestration for the
payment of any debts, judgments, alimony or separate maintenance owed by a
Participant or any other person, be transferable by operation of law in the
event of a Participant’s or any other person’s bankruptcy or insolvency or be
transferable to a spouse as a result of a property settlement or otherwise.



DEFERRED COMPENSATION PLAN    PAGE 25
HOU:0015773/00176:1910737v1



--------------------------------------------------------------------------------




17.5
Not a Contract of Employment. The terms and conditions of this Plan shall not be
deemed to constitute a contract of employment between any Employer and the
Participant. Such employment is hereby acknowledged to be an “at will”
employment relationship that can be terminated at any time for any reason, or no
reason, with or without cause, and with or without notice, unless expressly
provided in a written employment agreement. Nothing in this Plan shall be deemed
to give a Participant the right to be retained in the service of any Employer,
either as an Employee or a Director, or to interfere with the right of any
Employer to discipline or discharge the Participant at any time.

17.6
Furnishing Information. A Participant or his or her Beneficiary will cooperate
with the Committee by furnishing any and all information requested by the
Committee and take such other actions as may be requested in order to facilitate
the administration of the Plan and the payments of benefits hereunder, including
but not limited to taking such physical examinations as the Committee may deem
necessary.

17.7
Terms. Whenever any words are used herein in the masculine, they shall be
construed as though they were in the feminine in all cases where they would so
apply; and whenever any words are used herein in the singular or in the plural,
they shall be construed as though they were used in the plural or the singular,
as the case may be, in all cases where they would so apply.

17.8
Captions. The captions of the articles, sections and paragraphs of this Plan are
for convenience only and shall not control or affect the meaning or construction
of any of its provisions.

17.9
Governing Law. Subject to ERISA, the provisions of this Plan shall be construed
and interpreted according to the internal laws of the State of Texas without
regard to its conflicts of laws principles.

17.10
Notice. Any notice or filing required or permitted to be given to the Committee
under this Plan shall be sufficient if in writing and hand-delivered, or sent by
registered or certified mail, to the address below:

Service Corporation International
Attn: Managing Director, Compensation and Benefits
1929 Allen Parkway
Houston, Texas 77019
Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark on the receipt for
registration or certification.
Any notice or filing required or permitted to be given to a Participant under
this Plan shall be sufficient if in writing and hand-delivered, or sent by mail,
to the last known address of the Participant.
17.11
Successors. The provisions of this Plan shall bind and inure to the benefit of
the Participant’s Employer and its successors and assigns and the Participant
and the Participant’s designated Beneficiaries.

17.12
Spouse’s Interest. The interest in the benefits hereunder of a spouse of a
Participant who has predeceased the Participant shall automatically pass to the
Participant and shall not be transferable by such spouse in any manner,
including but not limited to such spouse’s will, nor shall such interest pass
under the laws of intestate succession.

17.13
Validity. In case any provision of this Plan shall be illegal or invalid for any
reason, said illegality or invalidity shall not affect the remaining parts
hereof, but this Plan shall be construed and enforced as if such illegal or
invalid provision had never been inserted herein.



DEFERRED COMPENSATION PLAN    PAGE 26
HOU:0015773/00176:1910737v1



--------------------------------------------------------------------------------




17.14
Incompetent. If the Committee determines in its discretion that a benefit under
this Plan is to be paid to a minor, a person declared incompetent or to a person
incapable of handling the disposition of that person’s property, the Committee
may direct payment of such benefit to the guardian, legal representative or
person having the care and custody of such minor, incompetent or incapable
person. The Committee may require proof of minority, incompetence, incapacity or
guardianship, as it may deem appropriate prior to distribution of the benefit.
Any payment of a benefit shall be a payment for the account of the Participant
and the Participant’s Beneficiary, as the case may be, and shall be a complete
discharge of any liability under the Plan for such payment amount.

17.15
Domestic Relations Orders. If necessary to comply with a domestic relations
order, as defined in Code Section 414(p)(1)(B), pursuant to which a court has
determined that a spouse or former spouse of a Participant has an interest in
the Participant’s benefits under the Plan, the Committee shall have the right to
immediately distribute the spouse’s or former spouse’s interest in the
Participant’s benefits under the Plan to such spouse or former spouse.

17.16
Distribution in the Event of Income Inclusion Under Code Section 409A. If any
portion of a Participant’s Account Balance under this Plan is required to be
included in income by the Participant prior to receipt due to a failure of this
Plan to comply with the requirements of Code Section 409A and related Treasury
Regulations, the Committee may determine that such Participant shall receive a
distribution from the Plan in an amount equal to the lesser of (i) the portion
of his or her Account Balance required to be included in income as a result of
the failure of the Plan to comply with the requirements of Code Section 409A and
related Treasury Regulations, or (ii) the unpaid vested Account Balance.

17.17
Deduction Limitation on Benefit Payments. If an Employer reasonably anticipates
that the Employer’s deduction with respect to any distribution from this Plan
would be limited or eliminated by application of Code Section 162(m), then to
the extent permitted by Treas. Reg. §1.409A-2(b)(7)(i), payment shall be delayed
as deemed necessary to ensure that the entire amount of any distribution from
this Plan is deductible. Any amounts for which distribution is delayed pursuant
to this Section shall continue to be credited/debited with additional amounts in
accordance with Section 3.7. The delayed amounts (and any amounts credited
thereon) shall be distributed to the Participant (or his or her Beneficiary in
the event of the Participant’s death) at the earliest date the Employer
reasonably anticipates that the deduction of the payment of the amount will not
be limited or eliminated by application of Code Section 162(m). In the event
that such date is determined to be after a Participant’s Separation from Service
and the Participant to whom the payment relates is determined to be a Specified
Employee, then to the extent deemed necessary to comply with Treas. Reg.
§1.409A-3(i)(2), the delayed payment shall not be made before the end of the
six-month period following such Participant’s Separation from Service.

ARTICLE 18    
Stock Deferrals
18.1
Deferral of Share Awards.

(a)
Annual Accounting. For each Participant who elects to defer a portion of a Stock
Award and/or RSU Award, a separate Stock Award Unit Account shall be established
for each Plan Year to hold such Participant’s Stock Award Units and/or RSU Award
Units, as applicable. In addition, a separate Dividend Equivalent Account shall
be established for each Plan Year for each Participant who has elected to defer
a portion of a Stock Award and/or RSU Award under this Plan’s terms. Earnings
with respect to any Stock Award Unit Account which are



DEFERRED COMPENSATION PLAN    PAGE 27
HOU:0015773/00176:1910737v1



--------------------------------------------------------------------------------




paid during a calendar year shall be allocated to the Dividend Equivalent
Account established for such Plan Year.
(b)
Stock Award/RSU Award Deferral Elections. Subject to the limitations below, a
Participant may elect to defer all or a portion of a Stock Award and/or RSU
Award on such terms as the Committee (or its delegate) may permit by completing
an Election Form and submitting it to the Committee (or its delegate) prior to
the calendar year in which the Stock Award and/or RSU Award, as applicable, is
made. The Participant’s deferral election shall be made pursuant to Section 3.1
hereof, in accordance with the provisions thereof, and shall be submitted within
the time period provided under Section 3.2(a) hereof. The Election Form shall
designate the time and form of distribution for the Participant’s Stock Award
Units and/or RSU Award Units, as applicable, in a manner consistent with the
provisions of (i) Article 4, regarding Scheduled Distributions and Unforeseeable
Emergencies, (ii) Article 5, regarding Change in Control Benefit distributions,
(iii) Article 6, regarding Retirement Benefits distributions, (iv) Article 7,
regarding Termination Benefit distributions and (v) Article 8, regarding
Disability Benefits. The Committee (or its delegate) shall credit a Stock Award
Unit and/or RSU Award Unit, as applicable, to a bookkeeping account (to be known
as a “Stock Award Unit Account”) for the benefit of such Participant. Any Stock
Awards or RSU Awards deferred pursuant to this Section 18.1 shall be accounted
for by the Employer on its books and records and the Employer may, in its
discretion, transfer shares of the Company’s common stock to the Trustee at such
times as the Employer shall, in its discretion, determine.

(c)
Dividend Equivalent Deferral Elections. Subject to the limitations below, a
Participant may elect to defer all or a portion of the Dividend Equivalent
payments made with respect to a Stock Award deferred pursuant to Section 18.1(b)
on such terms as the Committee (or its delegate) may permit by completing an
Election Form and submitting it to the Committee (or its delegate) prior to the
calendar year in which the Dividend Equivalents are paid by the Company. The
Participant’s deferral election shall be made pursuant to Section 3.1 hereof, in
accordance with the provisions thereof, and shall be submitted within the time
period provided under Section 3.2(a) hereof. The Election Form shall designate
the time and form of distribution for the Participant’s Dividend Equivalents in
a manner consistent with the provisions of (i) Article 4, regarding Scheduled
Distributions and Unforeseeable Emergencies, (ii) Article 5, regarding Change in
Control Benefit distributions, (iii) Article 6, regarding Retirement Benefits
distributions, (iv) Article 7, regarding Termination Benefit distributions and
(v) Article 8, regarding Disability Benefit distributions. The Committee (or its
delegate) shall credit the Dividend Equivalents for the calendar year to a
bookkeeping account (to be known as a “Dividend Equivalent Account”) for the
benefit of such Participant. Any Dividend Equivalents deferred pursuant to this
Section 18.1(c) shall be accounted for by the Employer on its books and records
and if the dividend is paid as a stock dividend with respect to shares of the
Company’s common stock, the Employer may, in its discretion, transfer shares of
the Company’s common stock to the Trustee at such times as the Employer shall,
in its discretion, determine. A Participant who has elected to defer an RSU
Award may not make a separate deferral election or distribution election for
Dividend Equivalents on RSU Awards. Any Dividend Equivalents paid with respect
to RSU Awards shall be automatically deferred under the Plan’s terms and
distributed based on the distribution election submitted for the corresponding
RSU Awards. If a Participant does not make an election to defer some or all of
the Dividend Equivalents on Stock Awards paid with respect to a calendar year,
such amounts shall be paid to the Participant in a lump sum cash payment no
later than 60 days following the Participant’s termination of employment.
Further, following a Participant’s



DEFERRED COMPENSATION PLAN    PAGE 28
HOU:0015773/00176:1910737v1



--------------------------------------------------------------------------------




termination of employment, any future Dividend Equivalents on Stock Awards shall
be paid to the Participant in cash as soon as administratively feasible after
the payment date occurs.
(d)
Stock Award Unit Accounts. A Participant’s Stock Award Units and/or RSU Award
Units shall be subject to vesting and forfeiture at the same time and in the
same manner as applicable to such Participant’s Stock Award and/or RSU Award, as
applicable.

(i)
In addition to the applicable limitations of Article 4, no portion of a Stock
Award Unit and/or RSU Award Unit may be distributed in a Scheduled Distribution
until an annual distribution date which occurs following the date the
Participant’s Stock Award and/or RSU Award, as applicable, would have been fully
vested. By way of example, if a Stock Award Unit becomes fully vested on March
1, 2017, then such Stock Award Unit shall be eligible for distribution as part
of a Scheduled Distribution during January 2018.

(ii)
Distributions from a Participant’s Stock Award Unit Account shall be made in the
form of shares of the Company’s common stock for each Stock Award Unit or RSU
Award Unit, as applicable, which shares shall be issued pursuant to the
Incentive Plan’s terms.

(iii)
If the Company pays a stock dividend with respect to its shares of common stock,
then the Committee (or its delegate) shall:

(A)
with respect to Stock Award Units, credit additional Stock Award Units to the
Participant’s Stock Award Unit Account in an amount equal to the number of
shares of common stock that would have been issued to the Participant if he or
she had directly held one unit of the Company’s common stock for each Stock
Award Unit credited to his Stock Award Unit Account; and

(B)
with respect to vested RSU Award Units only, credit additional vested RSU Award
Units to the Participant’s Stock Award Unit Account in an amount equal to the
number of shares of common stock that would have been issued to the Participant
if he or she had directly held one unit of the Company’s common stock for each
vested RSU Award Unit credited to his Stock Award Unit Account.

(e)
Dividend Equivalent Accounts. If a Participant has made an election pursuant to
Section 18.1(b), the Committee (or its delegate) shall credit to the Dividend
Equivalent Account established for the Participant for each calendar year an
amount equal to the dividend that the Participant would have received if he or
she had directly owned one share of the Company’s common stock for each Stock
Award Unit and/or vested RSU Award Unit, as applicable, credited to any of the
Participant’s Stock Award Unit Accounts.

(i)
Amounts credited to a Participant’s Dividend Equivalent Account shall be fully
vested at all times.

(ii)
If any amount is earned on a Participant’s Dividend Equivalent Account for a
Plan Year, such amount shall be credited to the Participant’s Dividend
Equivalent Account for that Plan Year.

(iii)
Amounts credited to a Participant’s Dividend Equivalent Account shall initially
be invested in the same manner as directed for the Participant’s Company
Contributions.



DEFERRED COMPENSATION PLAN    PAGE 29
HOU:0015773/00176:1910737v1



--------------------------------------------------------------------------------




If no such election is provided, then such amounts shall be invested in a
default investment fund as determined by the Committee.
18.2
Automatic Changes in Investment.

(a)
If a Participant has elected to defer a portion of any Stock Award and/or RSU
Award and to have his or her Stock Award Unit Account credited with Stock Award
Units and/or RSU Award Units, as applicable, and such individual is required to
divest himself or herself of any and all equity ownership in the Company to
satisfy the requirements of a written agreement between the Company and the
Federal Trade Commission, then any Stock Award Units and/or vested RSU Award
Units credited to such Participant’s Account shall be automatically converted to
cash as soon as administratively feasible following the Participant’s
termination of employment. For purposes of such conversion, the price per Stock
Award Unit or vested RSU Award Unit shall be the closing price of a share of the
Company’s common stock on the date the Participant’s employment with the Company
ceases.

(b)
Following the conversion of a Participant’s Stock Award Units and/or vested RSU
Award Units, as applicable, to cash, the Participant shall be permitted to
direct the investment of amounts credited to his Stock Award Unit Account among
any investment options which are otherwise available under the Plan’s terms.

(c)
If this Section 18.2 applies to a Participant’s Stock Award Unit Account, then
any distributions from such account shall be made in the form of cash and shall
not be paid as shares of the Company’s common stock.

(d)
Nothing in this Section 18.2 shall be interpreted as changing the payment timing
for any amounts credited to a Participant’s Stock Award Unit Account.

ARTICLE 19    
Director Deferred Units
19.1
General. As provided in Section 14.2 of the Incentive Plan, the provisions of
this Article 19 shall govern the deferral and payment of Director Deferred Units
pursuant to Article XIV of the Incentive Plan including, but not limited to, the
administration of amounts deferred under the Director Plan for periods prior to
August 1, 2017. The provisions of this Article 19 shall apply to Directors only
and shall be effective as of the date of adoption of this restatement.

19.2
Deferral of Unit Awards.

(a)
Annual Accounting. For each Director who elects to defer a portion of a Unit
Award, a separate Director Unit Account shall be established for each Plan Year
to hold the Participant’s Director Deferred Units. In addition, a separate
Dividend Equivalent Account shall be established for each Plan Year for each
Director who has elected to defer a portion of a Unit Award under this Plan’s
terms or, for periods prior to August 1, 2017, the terms of the Director Plan.
Earnings with respect to any Director Unit Account which are paid during a
calendar year shall be allocated the Dividend Equivalent Account established for
such Plan Year.

(b)
Unit Award Deferral Elections. Subject to the limitations below, a Participant
may elect to defer all or a portion of a Unit Award on such terms as the
Committee (or its delegate) may permit by completing an Election Form and
submitting it to the Committee (or its delegate) prior to the calendar year in
which the Unit Award is made. The Participant’s deferral election



DEFERRED COMPENSATION PLAN    PAGE 30
HOU:0015773/00176:1910737v1



--------------------------------------------------------------------------------




shall be made pursuant to Section 3.1 hereof, in accordance with the provisions
thereof, and shall be submitted within the time period provided under Section
3.2(a) hereof. The Election Form shall designate the time and form of
distribution for the Participant’s Director Deferred Units and Dividend
Equivalents in a manner consistent with the provisions of Article 7, regarding
Termination Benefit distributions. The Committee (or its delegate) shall credit
a Director Deferred Unit to a bookkeeping account (to be known as a “Director
Unit Account”) for the benefit of such Participant. Any Unit Awards deferred
pursuant to this Section 19.2(b) shall be accounted for by the Employer on its
books and records and the Employer may, in its discretion, transfer shares of
the Company’s common stock to the Trustee at such times as the Employer shall,
in its discretion, determine.
(c)
Director Unit Accounts. A Participant’s Director Deferred Units shall be fully
vested at all times. Distributions from a Participant’s Director Unit Account
shall be made in the form of shares of the Company’s common stock for each
Director Deferred Unit, which shares shall be issued pursuant to the Incentive
Plan’s terms.

(d)
Dividend Equivalent Accounts. The Committee shall establish a Dividend
Equivalent Account for each calendar year that a Participant has elected to
defer shares pursuant to the Director Plan or Section 19.2(b). The Committee (or
its delegate) shall credit the Dividend Equivalent Account established for the
Participant for each calendar year a cash equivalent amount equal to any
dividend that the Participant would have received if he or she had directly
owned one share of the Company’s common stock for each Director Deferred Unit
credited to any of the Participant’s Director Unit Accounts.

(i)
Dividend Equivalents credited to a Participant’s Director Unit Account shall be
fully vested at all times.

(ii)
Amounts credited to a Participant’s Director Unit Account shall be invested in
the manner directed by the Participant. If no such election is provided, then
such amounts shall be invested in a default investment fund as determined by the
Committee.

(e)
Merged Accounts. Any Unit Awards issued under the Director Plan for periods on
or before August 1, 2017, including dividend equivalent payments credited as
additional Director Deferred Units, have been incorporated into the Incentive
Plan and shall be administered by the Company as provided in Incentive Plan.
Each Unit Award incorporated into the Incentive Plan shall be separately
accounted for in a Director Unit Account established under this Plan for each
Participant for each applicable Plan Year. Any previously filed deferral
elections made pursuant to the Director Plan’s terms shall be honored by the
Incentive Plan and this Plan, and administered in accordance with their terms.

19.3
Automatic Changes in Investment.

(a)
If a Participant has elected to defer a portion of any Unit Award and to have
his or her Director Unit Account credited with Director Deferred Units and such
individual is required to divest himself or herself of any and all equity
ownership in the Company to satisfy the requirements of a written agreement
between the Company and the Federal Trade Commission, then any Director Deferred
Units credited to such Participant’s Account shall be automatically converted to
cash as soon as administratively feasible following the Participant’s
termination of services on the Board. For purposes of such conversion, the price
per Director Deferred



DEFERRED COMPENSATION PLAN    PAGE 31
HOU:0015773/00176:1910737v1



--------------------------------------------------------------------------------




Unit shall be the closing price of a share of the Company’s common stock on the
date the Participant’s service on the Board ceases.
(b)
Following the conversion of a Participant’s Director Deferred Units to cash, the
Participant shall be permitted to direct the investment of amounts credited to
his Director Unit Account among any investment options which are otherwise
available under the Plan’s terms.

(c)
If this Section 19.3 applies to a Participant’s Director Unit Account, then any
distributions from such account shall be made in the form of cash and shall not
be paid as shares of the Company’s common stock.

(d)
Nothing in this Section 19.3 shall be interpreted as changing the payment timing
for any amounts credited to a Participant’s Director Unit Account.

[Remainder of page intentionally left blank.]




DEFERRED COMPENSATION PLAN    PAGE 32
HOU:0015773/00176:1910737v1



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Company has signed this Plan document as of November 2,
2017.
SERVICE CORPORATION INTERNATIONAL,
a Texas corporation
By:     /s/ GREGORY T. SANGALIS_
Name:    GREGORY T. SANGALIS_
Title:    SVP GEN COUNSEL/SECRETARY    




DEFERRED COMPENSATION PLAN    SIGNATURE PAGE
HOU:0015773/00176:1910737v1

